                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF TENNESSEE


NIKKI BOLLINGER GRAE, Individually and )            Civil Action No. 3:16-cv-02267
on Behalf of All Others Similarly Situated, )
                                            )       Honorable Aleta A. Trauger
                             Plaintiff,     )
                                            )       PLAINTIFF’S MOTION TO EXCLUDE
      vs.                                   )       EXPERT TESTIMONY OF LUCY P. ALLEN
                                            )
CORRECTIONS CORPORATION OF                  )
AMERICA, et al.,                            )
                                            )
                             Defendants.    )
                                            )


         PLEASE TAKE NOTICE that, pursuant to Federal Rule of Evidence 702 and applicable

Sixth Circuit authority, Plaintiff1 on behalf of itself and the Class of investors who purchased CCA

securities between February 27, 2012 and August 17, 2016, inclusive, respectfully moves this

Court for an order precluding Defendants’ retained expert Lucy P. Allen from testifying at trial

beyond the opinion contained in ¶¶77-83 of her August 7, 2020 Report. This Motion is based on

the record in this action, the concurrently filed Memorandum of Law in support of the Motion, the

Declaration of Christopher M. Wood and exhibits thereto, and such other evidence and argument

as the Court may consider.
    DATED: November 20, 2020                    ROBBINS GELLER RUDMAN & DOWD LLP
                                                CHRISTOPHER M. WOOD, #032977
                                                CHRISTOPHER H. LYONS, #034853


                                                           s/ Christopher M. Wood
                                                          CHRISTOPHER M. WOOD



1
        “Plaintiff” is Lead Plaintiff and Class Representative Amalgamated Bank, as Trustee for
the LongView Collective Investment Fund. “Defendants” are Corrections Corporation of America
(“CCA”) and “Individual Defendants” Damon T. Hininger (“Hininger”), David M. Garfinkle
(“Garfinkle”), Todd Mullenger (“Mullenger”) and Harley G. Lappin (“Lappin”). Following the
filing of this action, Defendants rebranded CCA and now refer to it as CoreCivic.


                                     -1-
4839-6439-7522.v1
    Case 3:16-cv-02267 Document 344 Filed 11/20/20 Page 1 of 5 PageID #: 11404
                                     414 Union Street, Suite 900
                                     Nashville, TN 37219
                                     Telephone: 800/449-4900
                                     615/252-3798 (fax)
                                     cwood@rgrdlaw.com
                                     clyons@rgrdlaw.com

                                     ROBBINS GELLER RUDMAN & DOWD LLP
                                     DENNIS J. HERMAN
                                     WILLOW E. RADCLIFFE
                                     KENNETH J. BLACK
                                     Post Montgomery Center
                                     One Montgomery Street, Suite 1800
                                     San Francisco, CA 94104
                                     Telephone: 415/288-4545
                                     415/288-4534 (fax)
                                     dennish@rgrdlaw.com
                                     willowr@rgrdlaw.com
                                     kennyb@rgrdlaw.com

                                     ROBBINS GELLER RUDMAN & DOWD LLP
                                     JASON A. FORGE
                                     655 West Broadway, Suite 1900
                                     San Diego, CA 92101
                                     Telephone: 619/231-1058
                                     619/231-7423 (fax)
                                     jforge@rgrdlaw.com

                                     Lead Counsel for Plaintiff

                                     BARRETT JOHNSTON MARTIN
                                       & GARRISON, LLC
                                     JERRY E. MARTIN, #20193
                                     Bank of America Plaza
                                     414 Union Street, Suite 900
                                     Nashville, TN 37219
                                     Telephone: 615/244-2202
                                     615/252-3798 (fax)

                                     Local Counsel




                                   -2-
4839-6439-7522.v1
  Case 3:16-cv-02267 Document 344 Filed 11/20/20 Page 2 of 5 PageID #: 11405
                                  CERTIFICATE OF SERVICE
        I hereby certify under penalty of perjury that on November 20, 2020, I authorized the

electronic filing of the foregoing with the Clerk of the Court using the CM/ECF system which will

send notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List,

and I hereby certify that I caused the mailing of the foregoing via the United States Postal Service

to the non-CM/ECF participants indicated on the attached Manual Notice List.

                                                   s/ Christopher M. Wood
                                                   CHRISTOPHER M. WOOD
                                                   ROBBINS GELLER RUDMAN
                                                          & DOWD LLP
                                                   414 Union Street, Suite 900
                                                   Nashville, TN 37219
                                                   Telephone: 800/449-4900
                                                   615/252-3798 (fax)

                                                   E-mail: cwood@rgrdlaw.com




4839-6439-7522.v1
  Case 3:16-cv-02267 Document 344 Filed 11/20/20 Page 3 of 5 PageID #: 11406
11/20/2020                                                               CM/ECF - DC V6.3.3(May 2020)-

Mailing Information for a Case 3:16-cv-02267 Grae v. Corrections Corporation of America et al
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

      Kenneth J. Black
      kennyb@rgrdlaw.com

      Paul Kent Bramlett
      pknashlaw@aol.com

      Robert P. Bramlett
      robert@bramlettlawoffices.com

      Christopher T. Cain
      cain@scottandcain.com,ambrose@scottandcain.com

      Patrick V. Dahlstrom
      pdahlstrom@pomlaw.com

      Jason A. Forge
      jforge@rgrdlaw.com

      Brian T. Glennon
      brian.glennon@lw.com

      Michael Goldberg
      michael@goldberglawpc.com

      Marc Gorrie
      mgorrie@pomlaw.com

      Meryn C.N. Grant
      Meryn.Grant@lw.com

      Dennis J. Herman
      dherman@rgrdlaw.com,e_file_sd@rgrdlaw.com

      James A. Holifield , Jr
      aholifield@holifieldlaw.com

      J. Alexander Hood , II
      ahood@pomlaw.com

      Jeremy A. Lieberman
      jalieberman@pomlaw.com,disaacson@pomlaw.com,lpvega@pomlaw.com

      Christopher Hamp Lyons
      clyons@rgrdlaw.com,KennyB@rgrdlaw.com,e_file_sd@rgrdlaw.com

      Jerry E. Martin
      jmartin@barrettjohnston.com,adonovan@barrettjohnston.com,eseaborn@barrettjohnston.com,jmartin@rgrdlaw.com

      Milton S. McGee , III
      tmcgee@rwjplc.com,dgibby@rwjplc.com

      Faraz Mohammadi
      faraz.mohammadi@lw.com

      Willow E. Radcliffe
      willowr@rgrdlaw.com,WillowR@ecf.courtdrive.com

      Steven Allen Riley
      sriley@rwjplc.com,dgibby@rwjplc.com

      Brian Schall
      brian@goldberglawpc.com

      David J. Schindler
      david.schindler@lw.com

      Sarah A. Tomkowiak
      sarah.tomkowiak@lw.com

               Case 3:16-cv-02267 Document 344 Filed 11/20/20 Page 4 of 5 PageID #: 11407
https://ecf.tnmd.uscourts.gov/cgi-bin/MailList.pl?342926503909806-L_1_0-1                                         1/2
11/20/2020                                                              CM/ECF - DC V6.3.3(May 2020)-
      Morgan E. Whitworth
      morgan.whitworth@lw.com,morgan-whitworth-8044@ecf.pacerpro.com

      Christopher M. Wood
      cwood@rgrdlaw.com,smorris@rgrdlaw.com,CWood@ecf.courtdrive.com,willowr@rgrdlaw.com,e_file_sd@rgrdlaw.com,smorris@ecf.courtdrive.com

Manual Notice List
The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You may wish to
use your mouse to select and copy this list into your word processing program in order to create notices or labels for these recipients.
   (No manual recipients)




               Case 3:16-cv-02267 Document 344 Filed 11/20/20 Page 5 of 5 PageID #: 11408
https://ecf.tnmd.uscourts.gov/cgi-bin/MailList.pl?342926503909806-L_1_0-1                                                                                    2/2
